Case 2:18-cv-10009-CCC-MF Document 27 Filed 11/13/18 Page 1 of 7 PageID: 141




 Vik Pawar, Esq.
 PAWAR LAW GROUP P.C.
 6 South Street, Suite 201
 Morristown, New Jersey 07960
 Telephone: (212) 571-0805
 Facsimile: (212) 571-0938
 Email: vikrantpawaresq@grnail.com

  Counsel for Plaintiff

                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY

   STEVE BELL, derivatively on behalf of
   CANCER GENETICS, INC.,

         Plaintiff,

         vs.

   PANNA L. SI-IARMA, JOHN A.
   ROBERTS, TGOR GITELMAN, JOHN               Case No.: 2:1 8-cv-10009-CCC-MF
   PAPPAJOHN, RAJU S.K. CHAGANTI,
   EDMUND CANNON, FRANKLYN G.
   PRENDERGAST, MICHAEL J.
   WELSH, GEOFFREY HARRIS,
   HOWARD MCLEOD, and THOMAS
   WIDMANN,

         Defendants,

         and

   CANCER GENETICS, INC.

         Nominal Defendant.


           Sip!Iation to Temporarily Stay the Derivative Litigation and
                          Acknowledging Acceptance of Service
Case 2:18-cv-10009-CCC-MF Document 27 Filed 11/13/18 Page 2 of 7 PageID: 142




       Plaintiff Steve Bell (“Plaintiff’), nominal defendant Cancer Genetics, Inc.

 (“Cancer Genetics” or the “Company”), and defendants Panna L. Sharma, John

 A. Roberts, Tgor Gitelman, John Pappajohn, Raju S.K. Chaganti, Edmund

 Cannon, Franklyn G. Prendergast, Michael J. Welsh, Geoffrey Harris, Howard

 McLeod and Thomas Widmann (the “Individual Defendants”) (collectively, the

 “Parties”), and by and through their undersigned counsel, hereby agree and

 jointly submit this Stipulation to temporarily Stay the Derivative Litigation and

 Acknowledging Acceptance of Service (“Stipulation”), and in support thereof

 state as follows:

        WIiIREAS, on June 1, 2018, Plaintiff filed the above-captioned action,

 asserting derivative claims against the Individual Defendants (the “Derivative

 Litigation”);

        Wil EREAS, pending in the United States District Court for the District of

 New Jersey is a consolidated prior-filed putative securities class action captioned

 In rc’ Cancr Genetics, Inc. Securities Litigation, Case No. 18-5612 (ES) (SCM)

 (the “Securities Litigation”);

        WE! EREAS,       there    is   substantial   overlap   between   the   facts   and

  circumstances alleged in the Derivative Litigation and the Securities Litigation;

        WHEREAS, on August 28, 2018, the Court in the Securities Litigation

  issued an order appointing a lead plaintiff in the Securities Litigation;

                                               2
Case 2:18-cv-10009-CCC-MF Document 27 Filed 11/13/18 Page 3 of 7 PageID: 143




        WhEREAS, on August 31, 2018, the Court in the Securities Litigation

 entered joint scheduling stipulation, ordering the lead plaintiff to file his amended

 complaint no later than sixty (60) days following the entry of the order (Le., by

 October 30, 2018); defendants to file their answer, motion to dismiss or other

 response to the amended complaint no later than sixty (60) days after the filing of

 the amended complaint (i.e., by December 31, 2018); in the event that defendants

 file a inot on to dismiss, lead plaintiff to file his opposition, if any, to Defendants’

 motion to dismiss no later than sixty (60) after the filing of motion to dismiss (i.e.,

 by March 1, 20 1 9); and Defendants to file their reply in further support of their

 motion to dismiss no later than forty-five (45) days after the filing of Plaintiffs’

 opposition (i.e., by i’\pril 15, 2019);

                 EREAS, pursuant to the Private Securities Litigation Reform Act

 (‘PSLRA”), 15 U.S.C.        §   78u-4(b)(3)(B), “all discovery and other proceedings

 shall be stayed during the pendency of any motion to dismiss” in the Securities

 Litigatio ii;

         NOW’, ThEREFORE, IT IS HEREBY STIPULATED AND AGREED

 between tIc Parties and their undersigned counsel that:

         1.       In order to ensure economy of time and effort for the Court, for

  counsel, and for litigants, Plaintiff and Defendants have agreed that, in light of the

  overlap betvcen the Derivative Litigation and the Securities Litigation, and in
Case 2:18-cv-10009-CCC-MF Document 27 Filed 11/13/18 Page 4 of 7 PageID: 144




 light of the stay of discovery’ and other proceedings in the Securities Litigation

 that the P’rtics anticipate will commence by operation of law following the filing

 of a motian to dismiss in that action, the Derivative Litigation is voluntarily

 staved on the terms set forth below unless and until either: (1) the Securities

 Litigation is dismissed, with prejudice, and all appeals related thereto have been

 exhausted: or (2) the motion to dismiss the Securities Litigation is denied in

 vJiole or in part. and the PSLRA stay dissolves as a matter of law; or (3) either of

 the Parties to this stipulation gives a thirty (30) day notice that they no longer

 consent     t   the voluntary stay of the Derivative Litigation.

       2.          The Parties agree that if a future shareholder derivative action with

 substantial overlap between the facts and circumstances alleged in the Derivative

 Litigation is hereinafter filed in this Court or any other court, Defendants will

 promptly        inform   Plaintiff of any such later-filed action and the Parties will still be

 bound h’ his Stipulation in regard to that later—filed action.

        3.         The Parties agree that if any future shareholder derivative action with

 substantial overlap between the facts and circumstances alleged in the Derivative

 Litigation that is filed in this Court or any other court is not stayed pursuant to

 terms siiiiLir to those in this Stipulation, Plaintiff may lift the agreed stay upon

 thirty (3C)) days’ notice in writing to Defendants.

        4.         The Parties agree that during the pendency of this stay, Defendants


                                                    4
Case 2:18-cv-10009-CCC-MF Document 27 Filed 11/13/18 Page 5 of 7 PageID: 145




 shall promptly inform Plaintiff if a mediation with the plaintiffs in the Securities

 Litigation is scheduled.

          5.   The Parties agree that during the pendency of this stay, if a

 rnediatioi    or settlement conference with any plaintiff in any shareholder

 derivative action filed in this Court or in any other court with substantial overlap

 between the facts and circumstances alleged in the Derivative Litigation is

 scheduled, Defendants agree to include Plaintiff in that mediation or settlement

 conference.

          6.    The Derivative Litigation shall be stayed, and no Case Management

 Order is’ecl, upon the Court’s so-ordering this Stipulation as an Order of the

 Court.

          7.    Upon occurrence of any of: (1) the dismissal of the Securities

 Litigation. with prejudice, and exhaustion of all appeals related thereto; or (2) the

 denial in whole or in part of any motion to dismiss the Securities Litigation; or (3)

 either of the Parties to this Stipulation has given a thirty (30) day notice that they

 flO   Iongr consent to the voluntary stay of the Derivative Litigation, then the

 Parties s1i1l notify the Court within fifteen (15) days after the occurrence of any

 of the eveuts above.

          8.    Cancer Genetics was served with the complaint in this Derivative

 Litiatioii on September 11, 2018, and each of the Individual Defendants hereby
Case 2:18-cv-10009-CCC-MF Document 27 Filed 11/13/18 Page 6 of 7 PageID: 146




 acknowledges that he accepted service of the complaint in this Derivative

 Litigation September 2$, 201$; provided, however, that Defendants do not have

 to respond to the complaint until at least thirty (30) days after the stay is lifted,

 and that the   acceptance of   service and entry into this Stipulation shall not waive,

 and Delenclants expressly preserve, all rights, claims and defenses, including, but

 not limited to, all delenses relating to jurisdiction.

 Dated:       tember 28, 2018

 /s/ 171k Ptirar                                  /s/ Kate D. Seib
 Vik Pawur, Esq.                                  Kate D. Seib
 PA WAR LAW GROUP P.C.                            GOODWIN PROCTER LLP
 6 South Street, Suite 201                        The New York Times Building
 Morristown, New Jersey 07960                     620 Eighth Avenue
 Telephone: (212) 571-0805                        New York, NY 1001$
 FaeimHe: (212) 571—0938                          T: (212) $13-$$00
 Einai I: vi l\ rantpawaresqgmail.corn            F: (212) 355-3333
                                                  E: KSeib@goodwinlaw.com
 Attornci’v   10i   Plaintiff
                                                  Deborah S. Birnbach (pro hac vice)
                                                  Caroline H. Bullerjahn (pro hac vice)
                                                  Tucker D. DeVoe (pro hac vice)
                                                  GOODWIN PROCTER LLP
                                                  100 Northern Ave.
                                                  Boston, MA 02210
                                                  T: (617) 570-1000
                                                  F: (617) 523-1231
                                                  E: DBirnbach@goodwinlaw.com
                                                     CBullerj ahngoodwinlaw.com
                                                     TDeVoegoodwinlaw.com

                                                  A ttorneys for Defendants




                                              6
Case 2:18-cv-10009-CCC-MF Document 27 Filed 11/13/18 Page 7 of 7 PageID: 147




 IT


        ,W,k     F4Jc,
                                                   “/V”
                                                   Date




                                      7
